EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Irene Bridger on 20 October 2021.

The application has been amended as follows: 

Cancel claim 14.


Reasons for Allowance
Claims 1, 5-7, 12 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The amendments made to claim 1 are considered to be in line with the allowable features indicated in the previous office action. Following is a restatement discussing the reasons for allowance.
Moran et al (US 2011/0278202) and Duerr et al (US 9,676,684), cited in the previous office action, are considered to be the closest prior art references. Neither reference discloses or suggests the embodiment encompassed by amended claim 1, wherein the vessel comprises an annular region and a central region, wherein a first portion of steam is added to the annular region below introduced tailings and a second portion of steam is added to the central region to circulate tailings from the annular region to the central region. No concentric regions are disclosed in the prior art for use in processes for solvent recovery from froth treatment tailings. Nor does there appear to be any suggestion or motivation which .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Renee Robinson/Primary Examiner, Art Unit 1772